Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims: claims 6-7 are pending.  
The amendment filed 2/14/2022 which cancels claims 1-5 and amends claims 6 has been entered. The claims 6 and 7 are under examination. 

Foreign Priority  
Acknowledgment is made of applicant's claim for foreign priority based on applications Republic of Korea 10-2017-0100339 filed 8/08/2017 and Republic of Korea 10-2016-0100641 filed 8/08/2016. Also, this application is a 371 of PCT/KR2017/008543 filed 8/08/2017.


	                    	 Withdrawal of rejection and objection 
             The 112(b) rejection of claims 3-4 is withdrawn in light of the cancelation of claims 3-4. 
	The objection of the specification is withdrawn in light of the amendment of the specification thereof. 

	The amendment necessitates the following the new grounds of the rejections.
 



        Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The applied reference has a common joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	
 Claims 6 and 7 are rejected under 35 U.S.C. 103 as being over US Pat. No. 5261612 (‘612), Cescon et al. (J. Cell Sci. (2015) 128, 3525-3531, newly cited), WO0077164 (‘164), US20140105856 (‘856), US 20030072677 (‘677), Lamas D.L. (J. Agric. Environ. Sci  (2015), 4(2), 8-17), US Pat. No. 8007718 (‘718), US20060292284 (‘284, newly cited) and US 20160144292 (‘292).
 ‘612 teaches extracting collagen from human adipose tissue  by liposuction (step (a), claim 6) for making injectable collagen  (see abstract and ref claims 1-2 of ‘612), and teaches that collagen is a natural polymer and insoluble fibrous protein (col.1, lines 16-17 and 21-22, ‘612), as applied to instant limitation “collagen in a polymer state” (step(c), amended claim 6).
 “Cescon” teaches that adipose tissue has abundant type VI collagen (ColVI) (p.3527, right col., last para, lines 1-2) which monomer has MW about 500 KDa, dimer has MW about 1000 KDa which reads on the limitation “wherein the molecular weight of the polymer is 140 KDa or greater” (amended claim 6). 
‘612 and Cescon do not expressly teach extracting/isolating collagen from the adipose  tissue resulted from the liposuction effluent (step(a), claim 6).
However, the ‘164 teaches a method of separation, washing and refinement of adipose tissue from liposuction effluent (p.1, lines 5-6, ‘164) so as to efficiently and sterilely isolate adipose tissue from the other unwanted waste components that are associated with primary “liposuction effluent”(step(a), claim 6) (p.4, lines 18-21, ‘164). The purpose of doing this is that the adipose tissue has been widely used in autologous adipose tissue transplantation for various cosmetic and reconstructive procedures with high demand (p.1, lines 8-12, ‘164). 
 ‘856 teaches that the adipose tissue provides an abundant source of collagen useful for facial rejuvenation, regeneration, and tissue engineering [advantage] (see [0042], ‘856) wherein the adipose tissue from liposuctions surgical procedure is a source for obtaining injectable collagen ([0053], ‘856) which is the common subject matter of ‘164. 
Since Cescon has taught that the adipose tissue contains abundant ColVI collagen protein, adipose is a good resource for obtaining collagen. Thus, Cescon together with ‘164 and ‘856 suggest that the adipose tissue obtained from the liposuction effluent is a good source for extraction/isolation of desired collagen protein.
Thus it would have been prima facie obvious for one skilled in the art before the effective filing date of the claimed invention to extract collagen from the liposuction effluent (claim 6), because 164 has taught that the “liposuction effluent” is a good source of recovering the adipose tissue especially from the cosmetic surgical procedure; said adipose tissue is an abundant source of extracting collagen to make injectable collagen product  (‘612, ‘856); said  extracted collagen is useful for facial rejuvenation, regeneration and tissue engineering. Thus, one skilled in the art would have been motivated by the combination of teachings Cescon, ‘164 and ‘856 to extract the collagen  from the adipose tissue in the primary liposuction effluent (‘164) to make injectable collagen (‘162) with reasonable expectation of success.

 	The following is the obviousness of the treating the liposuction effluent containing collagen with a supercritical fluid (step(a), claim 6).
‘612, Cescon, ‘164 and ‘856 do not expressly teach use of supercritical fluid to extract collagen from liposuction effluent.  
‘677 teaches that the use of  supercritical fluid extraction such as supercritical CO2 extraction for preparing mammalian soft tissue such as “adipose tissue” with benefit that said extraction is able to remove infectious agents and chemical agents from adipose tissue ( [0012], lines 3-7; and [0048], lines 1-2,  ‘677; and ref claims 1 and 19 of ‘677). The removal of infectious material and residual chemical agent is particularly suitable for isolation of the “injectable collagen” (‘612, ‘856) since the injectable collagen is prepared for reconstructive surgery (col. 1, lines 7-8, ‘612) and the injectable collagen is isolated under sterile condition form of adipose tissue ([0016], lines 1-2, ‘856) wherein said sterile condition  and  use for the surgery necessarily are  free from the infectious material (‘677).  

Moreover, it has been known in the art (Lamas teaching) that supercritical fluid extraction (SFE) is suitable for protein extraction/isolation, and that the major advantage of SFE, such as supercritical CO2 (S-CO2) extraction (step(a), claim 6), over the conventional extraction is that the “S-CO2 extraction” does not require subsequent processing steps to separate the solvent, since CO2 is a gas at normal temperature and pressure, easy to separate from the extract (see p.9, 3rd para, lines 7-10, Lamas).  Further, the S-CO2 extraction offers the additional advantage that the denaturation of protein can be minimized (p.12, last para, lines 5, Lamas). This suggests that the S-CO2 extraction approach would be suitable for collagen protein extraction and meanwhile preventing collagen denaturation. 
          Thus, because of the advantages of using the “S-CO2 extraction” discussed above, it would have been prima facie obvious for one of skilled in the art  before the effective filing date of the claimed invention to apply the S-CO2-extraction to the liposuction effluent (the waste) comprising adipose tissue in order to extract the collagen with desired quantity and quality for making injectable collagen product for medical application such as wound healing or/and cosmetic use such as facial regeneration and treating wrinkles with reasonable expectation of success. Therefore, the combination of the references’ teachings renders the  step(a) of claim 6 prima facie obvious. 

             Regarding the limitation of supplying CO2 to an extraction reactor (step(a), claim 6), ‘718 teaches the supercritical CO2-extraction (S- CO2) of collagen by mixing CO2 with alcohol as rinsing agent to process the starting matter fed into a “processing chamber” (col.3, lines 16-22; and col.7, liners 12-16, ‘ 718), this step is applied to “supply CO2  which is an extraction solvent to an extraction reactor” (step(a), claim 6).  Since ‘718 has disclosed “a processing system” comprising the “processing chamber”, a tank, a heating element, a flow path and a solvent port (col.3, lines 5-8, ‘718), wherein said “processing chamber” is used to extract the contaminated components such as bacteria, cells, viruses and the likes (col.5, lines 19-21; and col.4, lines 27-29), and since the supercritical fluid has been known to be able to extract lipid material ([0012], ‘677), the “processing system” as a whole is analogous to instant “extraction reactor” (claim 6).  It is noted that, because claim 6 does not set forth any structural limitation for the “reactor” and because the specification does not define/describe it, the “reactor” is given BRI as being drawn to any device or device system for the extraction.
            Regarding step(b) of claim 6,  next, ‘718 teaches that the supercritical CO2-extraction (S- CO2)-extraction) is carried out at temperature above 30.5 [Symbol font/0xB0]C and the pressure is above 1070 psi  (see col.4, lines 14-17, ‘718)  wherein 1070 psi is equal to  73.77 bar (claim 6) in light of 1 psi = 0.0689 bar; i.e., ‘718 teaches the use of the pressure greater than about 74 bar (73.77 bar) at 30.5 [Symbol font/0xB0]C. Here,  30.5 [Symbol font/0xB0]C reads on instant range 30 [Symbol font/0xB0]C to 50 [Symbol font/0xB0]C in claim 6. 
‘718 is concerned about “collagen denaturation” which is disadvantageous and is caused by conventional protein extraction methods (see col.2, lines 14-17 and 31, ‘718) in addition to other disadvantages of the  conventional protein extraction, i.e., expensive, labor-intensive, and time-consuming, given the numerous steps and various processing agents that are required (see col.2, lines 21-24, ‘718). 
By contrast, the supercritical fluid extraction (SFE) process for extracting “collagen protein” taught by ‘718  allows the extracted collagen protein to remain intact (i.e., not denatured) while the contaminates such as viruses, bacteria and cells and the like have been cleaned out  (see col.5, lines 54-56, ‘178). Thus, using SFE is advantageous over and conventional method for extracting collagen protein, and overcomes the “disadvantage” of the conventional collagen extraction which can cause collagen protein denaturation (see above discussion).  In addition, cleaning out unwanted the contaminates such as viruses and bacteria would have been particularly suitable (other advantage) for preparing the “injectable collagen” (for in vivo use) taught by ‘612.
Furthermore, the SFE extraction of proteins can be conveniently done by controlling and adjusting certain variables such as pressure and temperature in  producing the final product (col. 3, lines 55-60, ‘178), and the supercritical fluid extraction (SFE) has surprising efficient extraction superior to most chemical used in the conventional method (col.3, lines 49-52, ‘718) which is the additional advantage of using SFE to extract collagen protein. The teaching of ‘718 is in the same field of endeavor of Lamas. 
Thus, one of skilled in the art would have chosen the SFE method for collagen protein extraction; said SFE is a feasible and useful for collagen protein extraction from soft tissue such as the adipose tissue in addition to hard tissue such as bone material.   
	
Regarding the limitation “200 to 300 bar” (step(b) of claim 6), MPEP states that “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” (MPEP 2144.05(I)), and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). 
In this case, the prior art pressure range “> 74 bar”( taught by ‘718, see above discussion) encompasses instant range “200-300 bar”.  In addition to the ‘718 teaching, the closely related art ‘284 has suggested that the pressure used for supercritical CO2-extraction of protein (in supercritical fluid extraction system) is > 75.8 bar in order to maintain CO2 in a supercritical condition with maximum pressure of 689.5 bar but  preferred pressure is about 207 bar (step(b), claim 6) (see [0032] and [0039], and [0018], ‘284). It is noted that, similar to ‘718 and Lamas, ‘284 is also directed to using the supercritical CO2-extraction for protein isolation such as extracting dairy protein and soy protein ([0010]-[0011] and [0016]-[0018] and [0026], ‘284).  Although ‘284 uses the soy protein as example, from the combination of teaching of ‘718 and Lamas with ‘284, one skilled in the art would have readily known that the supercritical CO2-extraction is not only limited to extraction of dairy protein or soy protein but also useful for extraction of other proteins encompassing collagen protein from animal tissue as taught in  ‘612. 
         Regarding the limitation “…through an outlet provided with a cooler” (step(b), claim 6)- the  
            reference ’292 teaches many SFE apparatuses use supercritical carbon dioxide (CO2) as a solvent for the extraction of target molecules; said SFE apparatuses typically include a pump, a CO2 tanks, a heating element, a single extraction chamber that typically include an air cooling device (see [0005], lines 1-9, ‘292) which is equivalent to instant “a cooler” (step(b), claim 6). Further, the SFE apparatuses comprises a condensing chamber 108 that also is referred to as an “outlet” ([0028], lines, ‘292) which is connected to the cooling device (see Figure 1, ‘292). Since the extraction chamber includes an outlet portion ([0035], lines7-8, ‘292), these teachings as a whole is applicable to  the limitation “…through an outlet provided with a cooler” (step(b), claim 6).  
           Since, as discussed above, ‘292 has provided the details of apparatus of S-CO2 for extracting target molecules with a continuous and/or steady-state fashion (see abstract, ‘292), it would have been obvious for one skilled in the art to use the apparatus of ‘292 to perform supercritical CO2-extraction (S-CO2) of collagen protein in the place of ‘718 for preparing injectable collagen from adipose tissue (‘612)  with reasonable expectation of success. 
          Regarding step(c) of claim 6, ‘292 teaches that  reduction of pressure leads to an increase in amount of target molecule which is precipitated out of the composition ([0056], lines 5-6, ‘292), and that, after the target molecule separates from the supercritical CO2, the CO2  enters a gaseous phase and is then vented, thereby releasing CO2 into the atmosphere ([0008], lines 4-5, ‘292) wherein the pressure usually drops by an amount that results in the solvent entering a gaseous CO2 phase ([0045], lines 3-5, ‘292).   Accordingly, ‘718 has taught that the SFE extraction of proteins can be conveniently done by controlling and adjusting certain variables such as pressure (col. 3, lines 55-60, ‘178). Thus, based on these teachings, one skilled in the art would have readily known how to adjust the pressure by reducing it to a normal pressure (step(c), claim 6) under this condition wherein supercritical CO2  liquid enters the gaseous phase. This allows  to collect final product in SFE process such as the extracted collagen protein to make the injectable collagen (‘612) with reasonable expectation of success Therefore, claim 6 is prima facie obvious over the combination of the references’ teachings. 
Regarding claim 7 which is directed to adding a co-solvent, ‘718 has taught mixture of CO2 with an alcohol  (claim 7) is added to the processing chamber (col.3, lines 20-22,). 
	Therefore, the combination of all the references’ teachings renders the claims prima facie obvious. 

The applicant’s response to the 103 rejection
    	The response filed 2/14/2022 asserts that neither ‘164 (Katz) nor ‘856 (Schedel) appears to teach collagen in a polymer state since ‘856 states enzymatic digestion with collagenase, and asserts that ‘856 isolation of collagen using ultrasonic wave which is contrary to the claimed invention using supercritical fluid extraction such as supercritical CO2 fluid to solve the problem associated with isolating collagen through enzymatic digestion which is time consuming and complicated (p.5, 3rd para, the response).

	The applicant’s arguments are found not persuasive because  of the following reasons. 
The “polymer state” was introduced in the claim 6 by   applicant on 12/14/2022, after search, it is found that the prior art Cescon has taught that the adipose tissue contains abundant amount of type VI collagen (ColVI) and oligomer such as the dimer of ColIV which has MW about 1000 KDa which read on the collagen polymer is 140 KDa or greater (amended claim 6).
Since ‘164 collagen recovered from adipose tissue that is obtained from primary liposuction effluent and ‘856 has taught that the adipose tissue from liposuctions surgical procedure is a source for obtaining injectable collagen, the combination of the references’ teachings would have rendered the applicant’s argument that neither ‘164 nor ‘856 teaches the polymer state  of collagen unpersuasive. 
           Regarding the argument of using supercritical CO2 fluid (S- CO2) extraction instead of using enzymatic digestion, applicant appears to argue that the enzymatic digestion approach for collagen extraction would break  down collagen thereby not forming polymeric collagen. This argument does not support the applicant’s position and not persuasive. This is because the obviousness of using the S- CO2 extraction for extraction proteins including collagen has been established by the combination  of the teaching by  ‘677 and Lamas. ’677 has taught  the supercritical fluid extraction (SFE) is useful because it extracts biomaterial with benefit of removing infectious material and unwanted residual chemical agent. Lamas teaches that the advantages of using SFE for protein extraction/isolation as compared to conventional extraction are not causing and minimizing protein denaturation when using conventional extraction in addition to not requiring subsequent steps of separating solution/solvent used in the conventional extraction methods, and teaches that SFE is found to be the best for partial purification of a protein phase (abstract, Lamas). Thus, it would have been  obvious for one of ordinary skill in the art to use SFE to extract collagen protein since the usefulness of SFE is not limit to a certain proteins or enzymes but for proteins (encompassing collagen) in general. 
There is no requirement that the art discloses the same purpose as that identified by applicant. As discussed above. ‘178 has suggested usefulness of the SFE for extracting collagen  protein for the animal tissue. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP 2145 (III) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the prima facie case of obviousness of claim 6 has been established by the combined teachings of the cited references.

 
  

   	From page 5, the last paragraph to page 6, 1st paragraph, the response asserts that the Kafesjian (‘677) teaching is related to mixing supercritical fluid with chemical agent for preserving collagen in xenograft which is different from the claimed method of obtaining collagen in a polymer state by treating a supercritical fluid in adipose tissue or a liposuction effluent). Thus, the response infers that one skilled in the art would not combine ‘677 with ‘164 (Katz) and ‘856 (Schendel to arrive at the claimed method.

The applicant’s arguments are found not persuasive because ‘677 teaches that the use of  the supercritical CO2 extraction for preparing mammalian soft tissue such as  the “adipose tissue” (wherein ‘612,and  856 teach the “adipose tissue”) to remove infectious agents and unwanted chemical agents from the adipose tissue which is the source of obtaining the injectable collagen (‘612, ‘856) wherein the injectable collagen (’612). It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the prima facie case of obviousness of the amended claim 6 (which introduced new limitation collagen in polymer state having MW of 140 KDa or greaterhas been established by the combined teachings of the cited references including ‘677 which provides the useful feature (advantage) of the supercritical CO2 extraction capable of removing infectious/chemical agents for preparing the adipose tissue from which the injectable collagen is extracted. Thus, ‘677 teaches the common subject matters “supercritical CO2 extraction” and “adipose tissue” of ‘612 and ‘856, wherein the feature (‘677) of removal infectious agents by the “supercritical CO2 extraction” from the “adipose tissue” is directly connected to making the ‘injectable collagen” discussed in the rejection. Thus, the combination of the references’ teachings including ‘612, ‘856 and ‘677 would have led to treasonable expectation of success by one skilled in the art. 
The response asserts that one skilled in the art would not have looked to Lamas for idea on how to extract collagen in a polymer state and devised the method of said extraction, because  Lamas teaches excellent protease activity (degrading protein) remains after extracting oil from fish using supercritical CO2 (S- CO2) extraction (p.6, 2nd para, the response).
 Also, the response argues that Biberger (‘718) does not teaches the supercritical fluid condition of “200 to 300 bar” (in amended claim 6) and 30 50 [Symbol font/0xB0]C for extracting collagen in the polymer state having MW of 140 KDa or greater    wherein the supercritical fluid is CO2 (p.6, last para, to p.7, line 2, the response). 
Thus, the response infers that Kata (‘164), Schendel (‘856), Kafesjian (‘677), Lamas and Biberger (‘718) alone or in combination does not teach/suggest the claimed method (amended claim 6)  of extracting collagen polymer having MW of 140 KDa or greater    , and thus, the claims 6-7 are non-obvious and allowable (p.7, 2nd para, the response). 
The applicant’s arguments are found not persuasive because of the following reasons. Lamas provides the teaching that supercritical fluid extraction SFE (including supercritical CO2 (S-CO2) extraction) is suitable for protein extraction/isolation, with advantage that the S-CO2 extraction over the conventional extraction is that the S-CO2 extraction does not require subsequent processing steps to separate the solvent and minimizing denaturation of proteins that includes collagen. Since S-CO2 extraction of collagen would have minimized the problem of protein denaturation and the S-CO2 extraction is suitable for extracting protein without need of subsequent steps for separating the solvent (which is used for the extraction) as compared to the conventional protein extraction method as taught by Lamas (see corresponding discussion in the 103 rejection) wherein the “protein” would encompass “collagen protein”, one skilled in the art would have chosen and used S-CO2 extraction for extracting collagen protein with reasonable expectation of success. 

 It is noted that the obviousness of the collagen in polymer state having molecular weight (MW) of 140 KDa or greater (amended claim 6) has been established by Cescon  and ‘612 (see the rejection and above corresponding discussion; it will not reiterated herein).
Regarding the argument that protease activity remains after the S-CO2 extraction in Lamas reference, it is noted that the Lamas uses the protease enzyme as “protein” example which is extracted via the method of the S-CO2 extraction. In light of the fact that the injectable collagen in polymer state is extracted/isolated from the adipose tissue by the S-CO2 extraction in the rejection, Lamas has taught that supercritical fluid extraction SFE (including supercritical CO2 (S-CO2) extraction) is suitable for protein extraction/isolation wherein Lamas use S-CO2 extraction of proteolytic enzyme as an example, and Lamas also taught that using the S-CO2 extraction can minimize denaturation of proteins (that would encompasses collagen protein) and  eliminate subsequent processing steps to separate the solvent in conventional extraction process.    In addition, it is noted Lamas does not state that the excellent protease activity remains after said S-CO2 extraction of the collagen protein. Thus, the applicant’s argument in this regard does not support the applicant’s position.- 
Regarding the obviousness of the limitation of the supercritical fluid condition of pressure “200 to 300 bar” (in amended claim 6) and 30 50 [Symbol font/0xB0]C, ‘718 teaches the use the pressure greater than about 74 bar at 30.5 [Symbol font/0xB0]C, and newly cited reference ‘284 (see the rejection), ‘284 has suggested that the pressure used for supercritical CO2-extraction of protein can be between  75.8 689.5 but the preferred pressure is about 207 bas which reads on instant 200 to 300 bar”. 
As discussed in the above body of the 103 rejection,  ‘718  teaches about “collagen denaturation” which is disadvantageous and is caused by conventional protein extraction methods (see col.2, lines 14-17 and 31, ‘718) in addition to that disadvantages of the  conventional protein extraction, e.g., expensive, labor-intensive, and time-consuming, given the numerous steps and various processing agents that are required (col.2, lines 21-24, ‘718). By contrast, that supercritical fluid extraction (SFE) process for extracting “collagen protein” and growth proteins can be conveniently done by controlling and adjusting certain variables such as pressure and temperature with unharmed in the final product (col. 3, lines 55-60, ‘178) wherein  the supercritical fluid have surprising efficient extraction superior to most chemical used in the conventional method (col.3, lines 49-52, ‘718). The use of  SFE  to extract collagen protein allows  the collagen to remain intact (i.e., non-denatured)  while the contaminates such as virus , bacteria and cells and the like have been cleaned out (i.e., removed) (see col.5, lines 54-56, ‘178). This would have been particularly suitable for preparing the “injectable collagen” (for in vivo use) taught by ‘612 (see the 103 rejection) and thus,  these together  would have suggested to one of skilled in the art that the SFE method is a feasible and useful process for extraction collagen  for a tissue encompassing soft tissue (e.g., adipose tissue) in addition to hard tissue such as bone material.  Thus,  ‘718 discloses the common subject matter of ‘284. 

As discussed above. ‘178 has suggested usefulness of the SFE for extracting collagen  protein for the animal tissue. In this case, the limitation of the pressure of CO2 supplied to the extraction reactor at 200 to 300 bar and the temperature  at 30 to 50 [Symbol font/0xB0]C (claim 6) is rendered obvious by the combination teaching of ‘718 and ‘284.
MPEP2144(IV) states that  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. And that The court held "it is not necessary in order to establish a prima facie case of obviousness . . . that there be a suggestion or expectation from the prior art that the claimed [invention] will have the same or a similar utility as one newly discovered by applicant," and concluded that here a prima facie case was established because "[t]he art provided the motivation to make the claimed compositions in the expectation that they would have similar properties. In this case, using the technique of supercritical fluid (such as supercritical CO2 fluid) to extract  “protein” that encompasses “collagen protein”  is not limited to the source (such as adipose or bout tissue) from which collagen protein is extracted. 
 Thus, the combined references (‘718 and ‘284) renders the limitation obvious. Therefore the above 103 rejection of claims 6-7 is proper and maintained.




Claim Rejection –Obviousness Type Double Patenting 
         The I double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A I double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on I double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

          
Claims 6-7 are rejected on the ground of  double  patenting as being obvious over claims 1-2, 5, 10 and 12-13 of copending Application No.17257541 (‘541) in view of WO0077164 (‘164), US20140105856 (‘856), US Pat. No., 8007718 (‘718), US Pat. No. 5261612 (‘612), Cescon et al. (J. Cell Sci. (2015), 128, 3525-3531) and US 20160144292 (‘292). I have the same comments for this rejection as made for the above 103 rejection.  This is a provisional double   patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below. 
	Claims 1-2, 5, 10 and 12-13 of ‘541 claim a method of extracting an adipose tissue (extracellular matrix) with a supercritical fluid comprising introducing the extracted adipose tissue into a reactor and introducing the supercritical fluid into a reactor to delipidate (to remove or extract lipids) the adipose tissue at 30 to 35 [Symbol font/0xB0]C and pressuring a solvent to prepare the supercritical fluid under the pressure  200-600 bar which are the common subject matters of claim 6. Claim 14 of  ‘514 discloses that the extracted extracellular matrix is used for tissue regeneration. 
 Although ‘541 does not expressly claim treating liposuction effluent with supercritical fluid for extracting collagen (instant claim 6) such as supercritical carbon dioxide (instant claims 2, 3) nor discloses extract lipid using a cooler in an extraction reactor (claim 6), the relative  reference ‘164 teaches a method of separation and refinement of adipose tissue from primary liposuction effluent (p.1, lines 5-6; and p.4, lines 18-21, ‘164) wherein
such adipose tissue has been widely used in autologous adipose tissue transplantation for various cosmetic and reconstructive procedures with high demand (p.1, lines 8-12, ‘164). Reference ‘856 teaches  that the adipose tissue provides an abundant source of collagen useful for facial rejuvenation, regeneration, and tissue engineering [advantage] (see [0042], ‘856), suggesting the usefulness of the collagen recovered from adipose tissue (obtained from the primary liposuction effluent (‘164) in therapeutic application. Thus, it would have been prima facie obvious for one skilled in the art to extract the collagen from the adipose tissue in the liposuction effluent to meet the high demand of collagen in facial regeneration and tissue engineering with reasonable expectation of success.
Regarding extracting collagen from the adipose tissue-containing the liposuction effluent, 
‘718 teaches supercritical fluids such as “supercritical CO2” (instant claims 2, 3) have surprisingly efficient extraction and cleaning capabilities  [advantage] and that supercritical fluid extraction (SFE) can be controlled by adjusting certain variables  [advantage], such as pressure and temperature, so that selected contaminants can be extracted /separated out, while leaving desired components such as “collagen protein” unharmed or intact (col.3, lines 49-51 and 55-59, ‘718). This suggest that SFE can be a promising mean for isolation/purification of protein such as collagen to  get rid of unwanted contaminants such as lipid which ‘541 has claimed to remove, i.e., “delipidate”  the adipose tissue by the supercritical fluid in the reactor (see above disclosures of ‘541). 
‘718 teaches about “collagen denaturation” which is disadvantageous and is caused by conventional protein extraction methods (see col.2, lines 14-17 and 31, ‘718) in addition to that disadvantages of the  conventional protein extraction, e.g., expensive, labor-intensive, and time-consuming, given the numerous steps and various processing agents that are required (col.2, lines 21-24, ‘718). By contrast, that supercritical fluid extraction (SFE) process for extracting “collagen protein” and growth proteins can be conveniently done by controlling and adjusting certain variables such as pressure and temperature with unharmed in the final product (col. 3, lines 55-60, ‘178) wherein  the supercritical fluid have surprising efficient extraction superior to most chemical used in the conventional method (col.3, lines 49-52, ‘718). The using SFE  to extracting collagen protein allows  the collagen remain intact (i.e., non-denatured)  while the contaminates such as virus , bacteria and cells and the like have been cleaned out (i.e., removed) (see col.5, lines 54-56, ‘178). This would have been particularly suitable for preparing the “extracellular matrix” that comprises collagen protein for tissue regeneration (for in vivo use) taught by ‘514.  These would have suggested to one of skilled in the art that the SFE method is a feasible and useful process for extraction collagen  for a tissue encompassing soft tissue (e.g., adipose tissue of the extracellular matrix of ‘514) in addition to hard tissue such as bone material (‘718), and therefore, the teaching of ‘718 is in the same field of endeavor of ‘514. Thus, it would have been prima facie to use the supercritical CO2 in the place of the supercritical fluid of ‘541. 
Regarding new limitation “collagen in a polymer state” and “the molecular weight (MW) of the polymer is 140 KDa or greater” set forth in instant amended claim 6, ‘612 teaches extracting collagen from human adipose tissue  by liposuction (step (a), claim 6) for making injectable collagen  (see abstract and ref claims 1-2 of ‘612), and teaches that collagen is a natural polymer and insoluble fibrous protein (col.1, lines 16-17 and 21-22, ‘612). Said “polymer” reads on instant limitation “collagen in a polymer state” (step(c), instant claim 6).
Accordingly, Cescon teaches that adipose tissue has abundant type VI collagen (ColVI) (p.3527, right col., last para, lines 1-2) which dimer has MW about 1000 KDa which read on the limitation “MW of the polymer is 140 KDa or greater” (instant claim 6). 
            Regarding using the cooler in the extraction reactor, ‘541 has claimed to use the reactor to extract lipid and thus the reactor is an extraction reactor in instant claim 6; yet ‘541 does not expressly claim that the reactor comprises the cooler. It has been known in the SFE apparatus art (‘292) that many SFE apparatuses use supercritical CO2 as a solvent for the extraction of compounds; such SFE apparatuses typically include a pump, a CO2 tanks, a heating element, a single extraction chamber and typically include an air cooling device (instant claim 6) (see [0005], lines 1-9, ‘292). Further, the SFE apparatuses comprises a condensing chamber 108 that also is referred to as an “outlet” ([0028], lines, ‘292) which is connected to the cooling device (see Figure 1, ‘292). Thus, it is obvious to use the reactor having the cooler to performing SFE  to extract desired collagen from the liposuction effluent that contains the “adipose tissue” as claimed by ‘541.  It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP 2145 (III) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the prima facie case of obviousness of instant claim 6 over the claims of the claims of ‘541 has been established by the claims of ‘541 combined with the cited references in this ODP rejection.
       In addition, claims 12-13 of ‘541 claim using ethanol as co-solvent which is the common subject matter of instant claim 7.
         Therefore, the instant claims and the claims of ‘541 discussed above are not patentably distinct from each other.

The applicant’s response to the ODP rejection
     At pages 7-8, the response filed 2/14/2022 asserts the amendment of claim 6 would place the claims 6-7 in condition allowance (p.8, 2nd para, the response), and submits that in light of that the effective filing (EF) date of instant claims is 8/8/2017 (earlier filed) whereas the EF date of ‘541 is 11/28/2018 (later-filed), the ODP rejection should be withdrawn.  Applicants argue that as per MPEP §804(1)(B)(1) statement that "[i]f a ‘provisional’ nonstatutory obviousness-type double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending applications, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer". 
	Also, the response submits that, to the extent this ODP rejection is maintained,
however, as this rejection is provisional, and as the claims in the '541 application have
not been finally determined, Applicant reserves the right to file a future 
TD or to argue that the instant claims would be patentably distinct over the final
claims in the '541 application (p.8, the 2nd para, the response).

The applicant’s arguments are found not persuasive because the above ODP rejection is NOT only rejection in instant application that is earlier filed, and thus, the condition stated in MPEP §804(1)(B)(1)  is not applicable herein.
As far as the submission “…to the extent this ODP rejection is maintained…applicant reserves the right to file a future TD…” is concerned, filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. Thus, in order for a reply to an Office Action that includes a provisional non-statutory double patenting rejection to be considered responsive, filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary.


Conclusion
             No claims are allowed.
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D. whose telephone number is (571)272-0949. The examiner can normally be reached on M-F 8:30 am-5:30 pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/Samuel W. Liu/						         Examiner, Art Unit 1656			                                                                                                                                                                                           

/MANJUNATH N RAO/         Supervisory Patent Examiner, Art Unit 1656